UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2013 REDFIN NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 000-28457 86-0955239 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) (954) 769-1335 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective August 30, 2013, Mr. Michael E. Fasci, Sr. resigned as CEO of Redfin Network, Inc. (the “Company”) and as a member of the Board.Mr. Fasci’s resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Item 9.01 Financial Statements and Exhibits. Exhibit No. Document Letter of Resignation from Michael E. Fasci, dated August 30, 2013* *Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REDFIN NETWORK, INC. Date: August 30, 2013 By: /s/ Michael Fasci Name: Michael Fasci Title: Chief Executive Officer 2
